Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application. 
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 
Page 6, line 11 “The order of the each operation” should read “The order of each operation"
Page 6, lines 27-28 “herein to describe the each unit” should read “herein to describe each unit”
Page 22, line 34 “Some embodiments of the present disclose provides a device” should read “Some embodiments of the present disclose provide a device”
Appropriate correction is required.

Claim Objections
Claim 9 objected to because of the following informalities: “N a positive integer” should read “N is a positive integer”.  
Claim 16 objected to because of the following informalities: “that is set” should be deleted or clarified, to not confuse what is set, which is the preset breathing cycle.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the target" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims 2-10 inherit the same deficiencies
Claim 11 recites the limitation "the first controller" in line 15.  There is insufficient antecedent basis for this limitation in the claim. 
Dependent claims 12-19 inherit the same deficiencies. 
Claim 20 recites the limitation "the target" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dickerson, US20140066749A1.
Regarding claim 1, Dickerson teaches a method for determining target positions using a radiotherapy apparatus comprising: a ray source locating at a first position, and emitting a radiation beam (Figure 6, radiation source “620” and radiation beam “626”, see annotated figure below); a detector receiving the radiation beam emitted by the ray source at the first position (Figure 6, imager “680”, see annotated figure below) , and generating first image data of the target according to the radiation beam emitted by the ray source at the first position (Paragraph [0049] "the imager 680 is configured to generate images in response to radiation having treatment energies"); the ray source moving to a second position, and emitting a radiation beam, wherein an interval at which the ray source moves from the first position to the second position (Paragraph [0051] "When using the system 610 of FIG. 6, the radiation source 620 is rotated about the patient 628 to deliver treatment radiation from a plurality of gantry angles") is a positive integer multiple of a preset breathing cycle of a patient (Paragraph [0051; "For example, the processing unit 654 may process signals from the sensor 30 to determine respiratory amplitudes of the patient 628, and then gates the delivery of the treatment radiation based on the respiratory amplitudes.", This method is commonly referred in the art as "gating" and can be accomplished with internal/external markers, external sensors (such as cameras, respiratory 

    PNG
    media_image1.png
    417
    631
    media_image1.png
    Greyscale

Regarding claim 2, Dickerson discloses before the ray source moves to the second position, the method further comprises: the ray source moving to a third position, and emitting a radiation beam; the detector receiving the radiation beam emitted by the ray source at the third position, and generating third image data of the target according to the radiation beam emitted by the ray source at the third position (Paragraph [0062] "During a scan to acquire x-ray projection data (i.e., CT image data), the gantry 912 rotates about the patient 928 at different gantry angles, so that the radiation source 920 and the imager 924 may be used to obtain images at different gantry angles. As the system 910 is operated to obtain images at different gantry angles, the patient 928 is breathing. Thus, the resulting images at different gantry angles may correspond to different phases of a breathing cycle for the patient 928."); and acquiring motion trajectory information of the target in the preset breathing cycle according to the first image data, the second image data, and the third image data (Paragraph [0063] “As radiation is being delivered to the patient, the breathing monitoring system may be used to obtain the breathing signals for binning the images. For example, as images are being obtained using the system to obtain projection images at different gantry angles, the signal values from the sensor of the breathing monitoring system are stored in the non-transitory medium. The signal values may be stored together with their corresponding time points at which the signal values are obtained. After or during the imaging session, the signal values may be processed by the processing unit to determine corresponding phases for the signal values.”).
Regarding claim 3, Dickerson teaches the third position comprises at least two different positions, and the detector generates at least two third image data of the target at the at least two different positions respectively (Paragraph [0062] "During a scan to acquire x-ray projection data (i.e., CT image data), the gantry 912 rotates about the patient 928 at different gantry angles, so that the radiation source 920 and the imager 924 may be used to obtain images at different gantry angles. As the system 910 is operated to obtain images at different gantry angles, the patient 928 is breathing. Thus, 
Regarding claim 4, Dickerson discloses acquiring a current breathing cycle of the target according to the first image data, the second image data, and the at least two third image data; and adjusting the preset breathing cycle according to the current breathing cycle (Paragraph [0056] "the image of the internal target region may also be used by the processing unit 654 to verify the relationship between breathing feature and target position (e.g., external-internal correlation model). If a result of the verification process indicates that the model is inaccurate, the processing unit 654 may update (e.g., modify, recreate, etc.) the relationship between breathing feature and target position (e.g., external-internal correlation model) in the treatment plan, so that the updated relationship may be used by the system.").
Regarding claim 5, Dickerson discloses acquiring a current breathing cycle of the patient according to the first image data and the second image data; and adjusting the preset breathing cycle according to the current breathing cycle (Paragraph [0056] "the image of the internal target region may also be used by the processing unit 654 to verify the relationship between breathing feature and target position (e.g., external-internal correlation model). If a result of the verification process indicates that 
Regarding claim 6, Dickerson discloses setting at least one breathing node of the preset breathing cycle; and the ray source locating at the first position, and emitting a radiation beam at one of the at least one breathing node (Paragraph [0062] "Thus, the resulting images at different gantry angles may correspond to different phases of a breathing cycle for the patient"). 
Regarding claim 7,  Dickerson teaches acquiring image data of a same breathing node in different preset breathing cycles (Paragraph [0062] After the scan is completed, the projection images at different gantry angles are stored, e.g., in a memory (such as a non-transitory medium), and the projection images are processed to sort the images so that images at different gantry angles that correspond to a same phase of a breathing cycle are binned (e.g., associated with each other)); determining a current breathing cycle according to the image data of the same breathing node in the different preset breathing cycles ([0063] As radiation is being delivered to the patient 928, the breathing monitoring system may be used to obtain the breathing signals for binning the images. For example, as images are being obtained using the system to obtain projection images at different gantry angles, the signal values from the sensor of the breathing monitoring system are stored in the non-transitory medium. The signal values may be stored together with their corresponding time points at which the signal values are obtained. After or during the imaging session, the signal values may be processed by the processing unit to determine corresponding phases for the signal values.); and adjusting the preset breathing cycle according to the current breathing cycle (Paragraph [0056] "the image of the internal target region may also be used by the processing unit to verify the relationship between breathing feature and target position (e.g., external-internal correlation model). If a result of the verification process indicates that the model is inaccurate, the processing unit may update (e.g., modify, recreate, 
Regarding claim 8, Dickerson discloses the ray source is able to be rotated circumferentially around the patient, and an angle between the first position and the second position is 0°-180° (Paragraph [0061] "The radiation source may be rotatable about the patient completely through a 360° range").
Regarding claim 11, Dickerson teaches a radiotherapy apparatus, the radiotherapy apparatus comprising a computer device (Figure 6, control system “618”, see annotated figure below), a ray source and a detector receiving radiation beams emitted by the ray source (Figure 6. radiation source "620" and radiation beam "626”, imager “680”, see annotated figure below), wherein the computer device is configured to: control the ray source to locate at a first position, and to emit a radiation beam; control the detector to receive the radiation beam emitted by the ray source at the first position (Paragraph [0050] “The operation of the radiation source and the gantry are controlled by the control, which provides power and timing signals to the radiation source, and controls a rotational speed and position of the gantry,”), and to generate first image data of a target according to the radiation beam emitted by the ray source at the first position (Paragraph [0049] “In such cases, in order to obtain imaging using treatment energies, the imager 680 is configured to generate images in response to radiation having treatment energies”); control the ray source to move to a second position, and to emit a radiation beam; control the detector to receive the radiation beam emitted by the ray source at the second position (Paragraph [0050] “The operation of the radiation source and the gantry are controlled by the control, which provides power and timing signals to the radiation source, and controls a rotational speed and position of the gantry,”), and to generate second image data of the target according to the radiation beam emitted by the ray source at the second position (Paragraph [0049] “In such cases, in order to obtain imaging using treatment energies, the imager 680 is configured to generate images in 

    PNG
    media_image2.png
    417
    631
    media_image2.png
    Greyscale

Regarding claim 12, Dickerson discloses the computer device is further configured to: control the ray source to move to a third position, and to emit a radiation beam; control the detector to receive the radiation beam emitted by the ray source at the third position (Paragraph [0050] “The operation of the radiation source and the gantry are controlled by the control, which provides power and timing signals to the radiation source, and controls a rotational speed and position of the gantry,”), and to generate third image data of the target according to the radiation beam emitted by the ray source at the third position (Paragraph [0049] “In such cases, in order to obtain imaging using treatment energies, the imager is configured to generate images in response to radiation having treatment energies”); and acquire motion trajectory information of the target in the preset breathing cycle according to the first image data, the third image data, and the second image data (Paragraph [0056] “In some embodiments, the image(s) of the internal target region is used by the processing unit to verify the position of the target region, and/or to confirm the pre-established relationship between breathing feature (amplitude, phase, etc.) and target position.”).
Regarding claim 13, Dickerson discloses the third position comprises at least two different positions, and the computer device is further configured to: control the ray source to move to the at least two different positions; control the detector to generate at least two different third image data of the target at the at least two different positions respectively; and acquire the motion trajectory  information of the target in the preset breathing cycle according to the first image data, the second image data, and the at least two different third image data (Paragraph [0050] “The operation of the radiation source and the gantry are controlled by the control, which provides power and timing signals to the radiation source, and controls a rotational speed and position of the gantry,”, Paragraph [0062] "During a scan to acquire x-ray projection data (i.e., CT image data), the gantry rotates about the patient at different gantry angles, so that the radiation source and the imager may be used to obtain images at different gantry angles. As the system is operated to obtain images at different gantry angles, the 
Regarding claim 14, Dickerson teaches the computer device is further configured to: acquire a current breathing cycle of the target according to the first image data, the second image data, and the at least two different third image data; and adjust the preset breathing cycle according to the current breathing cycle (Paragraph [0056] "the image of the internal target region may also be used by the processing unit to verify the relationship between breathing feature and target position (e.g., external-internal correlation model). If a result of the verification process indicates that the model is inaccurate, the processing unit may update (e.g., modify, recreate, etc.) the relationship between breathing feature and target position (e.g., external-internal correlation model) in the treatment plan, so that the updated relationship may be used by the system."). 
Regarding claim 15, Dickerson discloses the computer device is further configured to: acquire a current breathing cycle of the patient (Paragraph [0038] “the signals from the sensor may be processed by the processing unit to determine a corresponding breathing phases.”); and adjust the preset breathing cycle according to the current breathing cycle (Paragraph [0056] "the image of the internal target region may also be used by the processing unit to verify the relationship between breathing feature and target position (e.g., external-internal correlation model). If a result of the verification process indicates that the model is inaccurate, the processing unit may update (e.g., modify, recreate, etc.) the relationship between breathing feature and target position (e.g., external-internal correlation model) in the treatment plan, so that the updated relationship may be used by the system."). 
Regarding claim 16, Dickerson teaches the computer device is further configured to: acquire at least one breathing node of the preset breathing cycle that is set (Paragraph [0039] “The phase of a physiological cycle represents a degree of completeness of a physiological cycle. In some embodiments, 
Regarding claim 17, Dickerson discloses the computer device is further configured to: acquire image data of a same breathing node in different preset breathing cycles (Paragraph [0062] "Thus, the resulting images at different gantry angles may correspond to different phases of a breathing cycle for the patient", “The projection images at different gantry angles are stored, e.g., in a memory (such as a non-transitory medium), and the projection images are processed to sort the images so that images at different gantry angles that correspond to a same phase of a breathing cycle are binned (e.g., associated with each other”); determine the current breathing cycle of the patient according to the image data of the same breathing node in the different preset breathing cycles; and adjust the preset breathing cycle according to the current breathing cycle ([0063] “As radiation is being delivered to the patient , the breathing monitoring system may be used to obtain the breathing signals for binning the images. For example, as images are being obtained using the system to obtain projection images at different gantry angles, the signal values from the sensor of the breathing monitoring system are stored in the non-transitory medium. The signal values may be stored together with their corresponding time points at which the signal values are obtained. After or during the imaging session, the signal values may be processed by the processing unit to determine corresponding phases for the signal values.”, Paragraph [0056] "the image of the internal target region may also be used by the processing unit to verify the relationship between breathing feature and target position (e.g., external-internal correlation model). If 
Regarding claim 20, Dickerson teaches a method for determining target positions using a radiotherapy apparatus comprising: a ray source locating at a first position, and emitting a radiation beam (Figure 6. radiation source "620" and radiation beam "626"); a detector receiving the radiation beam emitted by the ray source at the first position, and generating first image data of the target according to the radiation beam emitted by the ray source at the first position (Figure 6. imager "680", Paragraph [0049] "the imager 680 is configured to generate images in response to radiation having treatment energies"); the ray source moving to a second position, and emitting a radiation beam (Paragraph [0051] "When using the system, the radiation source is rotated about the patient to deliver treatment radiation from a plurality of gantry angles"); the detector receiving the radiation beam emitted by the ray source at the second position, and generating second image data of the target according to the radiation beam emitted by the ray source at the second position (Figure 6. imager "680", Paragraph [0049] "the imager 680 is configured to generate images in response to radiation having treatment energies"); and determining position information of the target according to the first image data and the second image data (Paragraph [0056] In some embodiments, the image(s) of the internal target region is used by the processing unit 654 to verify the position of the target region); wherein an interval between the detector generating the first image data and the second image data is a positive integer multiple of a preset breathing cycle of a patient (Paragraph [0051] “The processing unit  may process signals from the sensor 30 to determine respiratory amplitudes of the patient, and then gates the delivery of the treatment radiation based on the respiratory amplitudes." This is commonly .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dickerson, US20140066749A1 as applied to claims 8 and 11 above, and further in view of Mostafavi, US20140050297A1. 
Regarding claim 9, Dickerson does not teach setting the rotation rate of the ray source. Mostafavi teaches that it is known to use an imaging method includes generating a control signal to control a positioner to rotate a radiation source through an arc path at a rate that equal to or less than α/T, where a is an angular spacing between a subset of the images, and T is a period of a physiological motion, as set forth in paragraph [0008] to provide images with uniform angular distribution, resulting in improved geometric fidelity and depth resolution of the resulting image compared to traditional imaging techniques of moving targets.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Dicekrson, by including the method of generating a gantry control signal to rotate at a rate that is equal to or less than α/T as taught by Mostafavi, since such a modification would provide the predictable results of improved geometric fidelity and depth resolution of the resulting image compared to traditional imaging techniques of radiation targets impacted by respiratory movement.
Regrading claim 18, Dickerson does teach a ray source capable of being rotated circumferentially around the patient (Paragraph [0061] "the radiation source may be rotatable about the patient completely through a 360° range"), but does not teach a computer device configured to control a rotation of the ray source, wherein, a rotation rate of the ray source is: x = (α/NT). Mostafavi teaches that it is known to use an imaging system includes a radiation source, a positioner configured to rotate the radiation source along an arc path at a rate that is equal to or less than α/T, where α is an angular spacing between a subset of the images, and T is a period of a physiological motion, as set forth in paragraph [0007] to provide images with uniform angular distribution, resulting in improved geometric fidelity and depth resolution of the resulting image compared to traditional imaging .
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dickerson as applied to claims 1 and 11 above, and further in view of Maurer, US20120035462A1.
Regarding claim 10, Dickerson teaches the method acquiring preset image data of the target; determining first preset image data at the first position according to the preset image data; or/and acquiring preset image data of the target; determining second preset image data at the second position according to the preset image data; (Acquiring a computer tomography (CT) image prior to treatment, generating digitally reconstructed radiographs (DRR) in alignment with treatment generated images, and comparing the DRRs to the generated images is a common method in the art. Dickerson describes this method in paragraph [0057]). Dickerson does not teach adjusting the ray source according to the first image data and the first preset image data and also for the second image data and the second preset image data. 
Maurer teaches that it is known to use the method of a robot-based system, such as the CYBERKNIFE.RTM. system (Accuray Incorporated, Sunnyvale, Calif.), a set of digitally reconstructed radiographs (DRRs) is generated from the planning CT image that simulate the target volume in a variety of positions and orientations as it would appear in a pair of stereoscopic x-ray images obtained with an in-room imaging system. Then, during patient set-up, the pair of stereoscopic x-ray images of the target volume in its actual treatment room position and orientation are obtained and registered to the DRRs. In this example, the DRR having the best registration (best match), within a preset tolerance, with the 
Regarding claim 19, Dickerson teaches an apparatus capable of acquiring preset image data of the target; determining first preset image data at the first position according to the preset image data; or/and acquiring preset image data of the target; determining second preset image data at the second position according to the preset image data; (Devices capable of storing data from or acquiring a computer tomography (CT) image prior to treatment, generating digitally reconstructed radiographs (DRR) in alignment with treatment generated images, and comparing the DRRs to the generated images is a common capability of devices in the art. Dickerson describes an apparatus with this capability in paragraph [0057]). Dickerson does not teach an apparatus capable adjusting the ray source according to the first image data and the first preset image data and also for the second image data and the second preset image data. 
Maurer teaches that it is known to use a robot-based system, such as the CYBERKNIFE.RTM. system (Accuray Incorporated, Sunnyvale, Calif.), of which a set of digitally reconstructed radiographs (DRRs) is generated from the planning CT image that simulate the target volume in a variety of positions and orientations as it would appear in a pair of stereoscopic x-ray images obtained with an in-room imaging system. Then, during patient set-up, the pair of stereoscopic x-ray images of the target volume in its actual treatment room position and orientation are obtained and registered to the DRRs. In this example, the DRR having the best registration (best match), within a preset tolerance, with the set-up stereoscopic x-rays is used to generate a transformation between the planning CT image reference frame and the treatment room reference frame. Processor uses this transformation to adjust the position and orientation of LINAC to accurately deliver the radiation treatment according to the treatment plan, or to adjust patient treatment couch and iterate the procedure until the patient is properly aligned as set forth in paragraph [0045] to provide a rapid, objective and automatic evaluation of the radiation source compared to the treatment plan, correcting for any differences and ensuring safe delivery of the radiation while minimizing the occurrence of targeting errors.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the apparatus as taught by Dickerson, with the additional capability of comparing DRRs generated from preset image data to image data and adjusting the ray source accordingly as taught by Maurer, since such a modification would provide the predictable results of a rapid, objective and automatic evaluation of the radiation source compared to the treatment plan, correcting for any differences and ensuring safe delivery of the radiation while minimizing the occurrence of targeting errors. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                   

/THADDEUS B COX/Primary Examiner, Art Unit 3791